                        IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

IRA WILLIE GENTRY, JR.,
                                                     MEMORANDUM DECISION AND
                       Petitioner,                   ORDER DENYING PETITION FOR WRIT
                                                     OF HABEAS CORPUS
v.

HUGH J. HURWITZ, Acting Director of
the Federal Bureau of Prisons,                       Case No. 2:19-CV-181 TS

                       Respondent.                   District Judge Ted Stewart



       This matter is before the Court on Petitioner’s Petition for a Writ of Habeas Corpus

Under 28 U.S.C. § 2241. Petitioner challenges the determination of the Bureau of Prisons

(“BOP”) to deny him good time credit. Because of the BOP’s alleged failure, Petitioner claims

that he will be forced to serve more incarceration than is currently lawful.

       BOP regulations provide for a multi-step process for inmates to use in bringing

complaints about any aspect of their confinement, including the awarding of credit for good

behavior. This process includes the following administrative steps: (1) an informal resolution

process; (2) an administrative remedy with the Warden; (3) an appeal to the BOP’s Regional

Director; and (4) an appeal to the BOP’s Central Office. 1

       “It has long been settled that, before a federal inmate may seek review of complaints

relating to aspects of his imprisonment such as computation of his sentence, he must exhaust the




       1
           28 C.F.R. § 542.10–.18.


                                                 1
administrative remedies set forth in 28 C.F.R. §§ 542.13-.16.” 2 Petitioner admits that he has not

fully exhausted his administrative remedies. This failure to exhaust requires dismissal.

        Petitioner appears to argue that his failure to exhaust should be excused because the BOP

may not render a decision until after his scheduled release date. “A narrow exception to the

exhaustion requirement applies if a petitioner can demonstrate that exhaustion is futile.” 3 Here,

Petitioner has failed to demonstrate futility. The fact that the BOP may not render a decision

until after his presumptive release date does not excuse his failure to exhaust. 4 Without even

attempting to complete the administrative process, Petitioner cannot show that it would be

futile. 5 It is therefore

        ORDERED that Petitioner’s Petition for a Writ of Habeas Corpus Under 28 U.S.C. §

2241 (Docket No. 1) is DENIED WITHOUT PREJUDICE.

        DATED this 15th day of April, 2019.

                                               BY THE COURT:



                                               Ted Stewart
                                               United States District Judge




        2
            Sandefur v. Pugh, 189 F.3d 478, at *1 (10th Cir. 1999) (unpublished table decision).
        3
            Garza v. Davis, 596 F.3d 1198, 1204 (10th Cir. 2010).
        4
          Gonzalez v. United States, 959 F.2d 211, 212 (11th Cir. 1992) (holding that the BOP’s
alleged failure to release an inmate on his presumptive release date did not excuse the prisoner’s
failure to exhaust); Wuertenberg v. Young, No. 09-0824, 2009 WL 4227453, at *4 (W.D. La.
Nov. 24, 2009) (holding that impending release date did not excuse exhaustion requirement).
        5
         Preiser v. Rodriguez, 411 U.S. 475, 494–95 (1973) (“It is true that exhaustion of state
remedies takes time, but there is no reason to assume that state prison administrators or state
courts will not act expeditiously.”).


                                                  2
